DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10  in the reply filed on 10/29/2021  is acknowledged.
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.

Information Disclosure Statement
	Information disclosure statements were filed on 08/06/2020 and 10/16/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	The claims set out a method of treating nocturnal symptoms of Parkinson’s disease using a gastroretentive device which does not provide identifiable plasma levels of levodopa for at least 2 hrs, and provides therapeutically effective serum levels of levodopa for at least 5 hrs. By setting out times such as midnight or 6 am to 8 am, for the moment identifiable serum levels of levodopa appear, applicant is arbitrarily setting out a timeline which is easily disturbed by when or even if the Parkinson’s patient falls asleep. What if the patient does not sleep? Another variable could be that the patient retires very early in the evening. While claims that set out the lag time for identifiable serum levels, and those that set out variable hours of providing therapeutically effective levels of levodopa are easily quantified. The variables involved in both this lag time and therapeutically effective treatment duration are too many to set out particular times for which they may occur. If for example, the patient retires at 7 pm, and is given the dosage form 4 hrs before bed time, identifiable serum levels would not appear until 5 pm. If therapeutically effective levels are only maintained for 5 hrs, they would not be identifiable at midnight, let alone  am to 8 am.  These claims are therefore indefinite. Correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 02/00213 (Teva ).

	Teva discloses the administration of a gastoretentive device for treatment of Parkinson’s Disease through prolonged administration of levodopa (see Abstract). Teva discusses keeping the patient in the “on” state, which directly references  the akinesia experienced by these patients when they are in the “off” state (see page 25, line 30. The patient is administered the dosage form before bed, so that appreciable levels of levodopa are present in the morning upon rising (see page 28, lines 8-10.). At page 48, Table 17, it is shown that identifiable levels of levodopa are found from 1 -12 hrs. Applicants have identified the therapeutically effective serum level of 400 ng/ml of levodopa at [0030]. This concentration is met at 3 hrs after administration, and lasts for another 5 hrs. at 9 hrs, the level drops to 371.1 ng/ml. The claims are therefore anticipated by Teva.

Conclusion
	 No claims are allowed. Claims  and 7 are objected to as dependent upon a rejected base claim.

						Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz